MEMORANDUM **
Phillip Westel Sedgwick appeals pro se from the district court’s order dismissing his action under the Federal Tort Claims Act alleging that the Clerk of the Supreme Court’s refusal to file his premature petition for writ of certiorari violated his due process rights. We have jurisdiction under 28 U.S.C. § 1291. We review de novo whether a judicial officer is immune from suit. Harvey v. Waldron, 210 F.3d 1008, 1011 (9th Cir.2000). We affirm.
Sedgwick’s claims against the Clerk of the Supreme Court are barred because the Clerk has “absolute quasi-judicial immunity” for engaging in activities that are “an integral part of the judicial process.” Sharma v. Stevas, 790 F.2d 1486, 1486 (9th Cir.1986) (order); see also 28 U.S.C. § 1346(b)(1) (United States may be liable for damages under circumstances where the United States, if a private person, would be liable).
Sedgwick’s appeal of the district court’s order certifying that the appeal was not taken in good faith is moot because Sedgwick was granted in forma pauperis status on appeal. The district court did not abuse its discretion in denying Sedgwick’s motion for reconsideration because Sedgwick failed to demonstrate grounds warranting relief from the order certifying that his appeal was not taken in good faith. See Sch. Dist. No. 1J, Multnomah County, Or. v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir.1993).
Sedgwick’s motion to supplement his informal brief is denied.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.